SAYRE, J.—
(dissenting). — On the averments of the bill, which the reporter will set out in substance, there is no doubt the complainant might have had an action for damages, as the chancellor held. Clearly, also, he might have rescinded the contract in toto and had compensation for the money paid and expended by him, with a lien. But it appears to me that by the decree here pronounced he will be allowed to impose upon the defendant a contract which the defendant did not intend to execute, and which he himself knew the defendant did not intend to execute. Without elaborating my reasons for this view of the case — they seem rather obvious to me — -I state my opinion that the chancellor’s decree was correct.
In this opinion Judge Thomas concurs.